'TIXJCATI-OIZNEY             GENERAL
                          OF   ‘%-EXAS




Hon. Homer P. Rainey,President
Universityof Texas
Austin,Texas

Dear Sir:                        OpinionNo. O-4555
                                 Re: Form of oath requiredby Section
                                     2, Senate Bill 38, Acts 47th Legis-
                                     lature.

We have your letterrequestingthat we preparefor.you a form of'affidavit
meetingthe requirementsof Section2, Senate Bill 3, chapter617, Acts
RegularSession 47th Legislature,which sectionreads as follows:

    ‘Sec. 2. Exemptingforeignvisitinginstructors.   refugees
    and ppliticalrefugeesfrom conqueredcountriesfrom the'
    prapfsionsset out in Section1 of this Act,~andproviding
    that such foreignvisitinginstructors,  refugeesand political
    refugeesfrom conqueredcountriesshall file an affidavit,cm
    form to be prescribedby the AttorneyGeneralof the State of
    Texas, stating,among other things,that they are not members
    of the Communist,Fascistor Rasi Parties,nor members~ofaqy
    Bund, or any affiliatedorganization, and furtherstatingthat
    they will not engage in any un-Americanactivities,nor teach
    any doctrinescontraryto the Constitutionand Laws of the
    United States of Americaor of the State of Texas.“

We prescribethe followingform to be used for foreignvisitinginstructors
coveredby~section2 of the Act:

    *The state Of Texas
    county of Travis

    "Beforeme the undersignedauthorityon this day personally
    appeared                 who, being by me duly sworn, on
    his oath says:

     "My name is                    . I am a citizenof
                         a countryconqueredby the Axis powers.
     I am a visitinginstkctor in the Universityof Texas.
Hon. Homer P. Rainey,President,Page #2 O-4555



    "I do solemnlyswear that I sm not a member of the Communist,
    Fascist,and Basi Parties,or either of them; that I am not a
    member of any Rund or of any organizationaffiliated with a
    Bund or with the Hasi, Fascist,and Communistparties,or
    either of them; that I am not employedby nor do I serve
    in any manner the Communist,Nazi, and Fascistparties,or
    either of them.

    "I furthersolemnlyswear that I will not engage in any un-
    Americanactivitiesand that I will not teach any doctrine
    contraryto the Constitutionand laws of the United States
    of Americaor of the State of Texas.



    "Sworn to and subscribedbeforeme this
    day of                          A. D. 1942.


                              Rotary Public,Travis County,
                                         Texas."

                                  Yours truly

                             ATTomEYGEltEmLOFTEXAS

                             8/ R. W. Fairchild



                             BY
                                  R. W. Fairchild
                                        Assistant



    APPROVED APR. 27, 19&'
    s/ Grover Sellers
    FIRST ASSISTAliT
    A

    APPROVED
    OPIRIOR
    COMMITTEE
    BY B. W. B.
    ctHAmwAu